Exhibit 10(b)


















FPL GROUP, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




















Amended and Restated
Effective January 1, 2005




 

 



FPL GROUP, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN



TABLE OF CONTENTS





ARTICLE I  DEFINITIONS

2

1.01

Administrator

2

1.02

Affiliated Company

3

1.03

Alternate Payee

3

1.04

Base Compensation

3

1.05

Beneficiary

3

1.06

Board

3

1.07

Bonus Compensation

3

1.08

Change of Control

3

1.09

Change of Control Event

5

1.10

Class A Executive

5

1.11

Code

5

1.12

Committee

6

1.13

Company

6

1.14

Corporate Officer

6

1.15

Disability

6

1.16

Domestic Relations Order

6

1.17

Effective Date

6

1.18

Employee

6

1.19

Employer

7

1.20

ERISA

9

1.21

Grandfathered Benefit

7

1.22

Original Effective Date

7

1.23

Participant

7

1.24

Pension Plan

7

1.25

Plan

7

1.26

Prior Pension Plan

7

1.27

Retirement Plans

8

1.28

Retirement Savings Plan

8

1.29

Separation from Service

8

1.30

Service Recipient

8

1.31

Specified Employee

8

1.32

Supplement

8

1.33

Supplemental Matching Contribution

8

1.34

Supplemental Matching Contribution Account

8

1.35

Supplemental Pension Benefit

8

1.36

Vesting Years of Service

8

ARTICLE II  ELIGIBILITY

8

2.01

Eligibility for Participation

9

2.02

Terminated Employees

9

2.03

Termination of Participation

9

ARTICLE III  BENEFITS

9

3.01

Benefits

9

3.02

Vesting of Benefits

11

3.03

Transfer of Employment

12

3.04

Payment of Benefits

13

3.05

Taxes

14

3.06

Offset for Obligations to Employer

15

3.07

Distributions under Domestic Relations Orders

15

ARTICLE IV  ADMINISTRATION

15

4.01

Administration

15

4.02

Liability of Committee; Indemnification

15

4.03

Determination of Benefits

16

4.04

Payment Due an Incompetent

17

4.05

Liability for Payment; Expenses

17

ARTICLE V  AMENDMENT AND TERMINATION

17

5.01

Amendment

17

5.02

Termination or Merger of the Plan

18

5.03

Supplements

18

5.04

Withdrawal by Employer

19

ARTICLE VI  MISCELLANEOUS

19

6.01

No Trust Created

19

6.02

Funding

19

6.03

Top Hat Plan

19

6.04

Effect on Benefits under Other Plans

19

6.05

Spendthrift Clause

20

6.06

Rights Against the Employer

20

6.07

No Contract of Employment

20

6.08

Indemnity Upon Change of Control

20

6.09

Successors

20

6.10

Severability

20

6.11

Governing Law

20

6.12

Construction

20

6.13

Compliance with Code Section 409A

21

     

         Execution Page

22







FPL GROUP, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




THIS FPL GROUP, INC. SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (the "Plan") is
adopted by the Compensation Committee of the Board of Directors ("Compensation
Committee") and the Board of Directors of FPL Group, Inc. (the "Company" or
"Group") on this 12th day of December, 2008, effective as of January 1, 2005
(the "Effective Date").



W I T N E S S E T H T H A T:



WHEREAS, on December 12, 1988 the Company adopted the FPL Group, Inc.
Supplemental Executive Retirement Plan (the "Original Plan") effective as of
January 1, 1986 (the "Original Effective Date") for the exclusive benefit of a
select group of management and highly compensated employees to provide
retirement benefits in addition to those benefits available under the qualified
pension and 401(k) plans established and maintained by the Company; and

WHEREAS, the Benefit Restoration Plan of FPL Group, Inc. and Affiliates was
merged into the Original Plan effective as of January 1, 1994 pursuant to the
amendment and restatement of the Original Plan; and

WHEREAS, the Original Plan was restated effective April 1, 1997, when the
Company changed the benefit formula under its qualified defined benefit pension
plan from a unit credit formula to a cash balance formula (the "Prior Plan");
and

WHEREAS, the Prior Plan was frozen and no new benefits were earned after
December 31, 2004, in order that the Prior Plan qualify as a grandfathered plan
in compliance with Section 409A ("Section 409A") of the Internal Revenue Code of
1986, as amended (the "Code"); and

WHEREAS, the Company desires to preserve the material terms of the Prior Plan in
effect on December 31, 2004 (the "Grandfathered Plan") in order that the
Grandfathered Plan qualify as a grandfathered plan under Code Section 409A; and

WHEREAS, the Company desires to provide participants with supplemental executive
retirement benefits on and after January 1, 2005 under the Plan, consistent
inter alia, with the provisions of Code Section 409A but otherwise on
substantially the same terms and conditions in effect on December 31, 2004; and

WHEREAS, the Company has been authorized by the Compensation Committee to amend
and restate the Plan;



NOW, THEREFORE, the Grandfathered Plan is hereby frozen, no new benefits will be
earned under the Grandfathered Plan after December 31, 2004, and the Company
hereby amends and restates the Plan effective as of January 1, 2005 in its
entirety on the following terms and conditions:



 

ARTICLE I


DEFINITIONS





The following terms when used herein shall have the meaning indicated, unless
the context indicates otherwise:



1.01 "Administrator" shall mean an officer or officers of the Employer
designated by the Company to administer the Plan or, until the Company otherwise
designates such an officer or officers, the Executive Vice President, Human
Resources (or other most senior Human Resources officer of the Company, however
designated) of the Company.



1.02 "Affiliated Company" shall mean any corporation which is a member of a
controlled group of corporations (as defined in Code Section 414(b)) which
includes the Company; any trade or business (whether or not incorporated) which
is under common control (as defined in Code Section 414(c)) with the Company;
any organization (whether or not incorporated) which is a member of an
affiliated service group (as defined in Code Section 414(m)) which includes the
Company; and any other entity required to be aggregated with the Company
pursuant to regulations under Code Section 414(o).



1.03 "Alternate Payee" shall have the meaning set forth in Section 3.07.



1.04 "Base Compensation" shall mean Base Compensation (as defined in the Pension
Plan) and Monthly Base Pay (as defined in the Prior Pension Plan) with respect
to the Supplemental Pension Benefit described in Subsection 3.01(b), and
Earnings (as defined in the Retirement Savings Plan) with respect to the
Supplemental Matching Contributions described in Subsection 3.01(c)(1), plus, to
the extent not otherwise included, (i) any salary deferred at any time under the
FPL Group, Inc. Deferred Compensation Plan (or its successor), and (ii) any
amounts contributed by the Employer pursuant to a salary reduction agreement
which are not includible in the gross income of the Participant under Code
Sections 125, 402(e)(3), or 402(h). The term "Base Compensation" shall not
include: (a) amounts received as fringe benefits irrespective of the
includibility of such amounts on the Participant's Form W-2 (other than salary
reduction contributions described in clause (ii) above), (b) amounts received
under the FPL Group, Inc. Long-Term Incentive Plan (or its successor), and (c)
bonuses awarded under the Annual Incentive Plan or any other annual incentive
plan maintained by the Employer (whether or not such bonuses were deferred under
the FPL Group, Inc. Deferred Compensation Plan).



1.05 "Beneficiary" shall mean the Beneficiary designated under the applicable
Retirement Plan with respect to which benefits hereunder are paid, except that
the Participant may designate a Beneficiary hereunder by delivering to the
Employer a written designation of Beneficiary specifically made with respect to
this Plan.



1.06 "Board" shall mean the Board of Directors of the Company.



1.07 "Bonus Compensation" shall mean Base Compensation, plus any bonuses awarded
under the Annual Incentive Plan, the Executive Annual Incentive Plan, or any
other annual incentive plan maintained by the Employer (whether or not such
bonuses were deferred under the FPL Group, Inc. Deferred Compensation Plan (or
its successor)).



1.08 "Change of Control" shall mean:



(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the "Exchange Act") of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of either (i) the then
outstanding shares of common stock of Group (the "Outstanding Company Common
Stock") or (ii) the combined voting power of the then outstanding voting
securities of Group entitled to vote generally in the election of directors (the
"Outstanding Company Voting Securities"); provided, however, that the following
acquisitions shall not constitute a Change of Control: (i) any acquisition by
Group or any of its subsidiaries, (ii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by Group or any of its
subsidiaries or (iii) any acquisition by any corporation with respect to which,
following such acquisition, more than 75% of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such acquisition in
substantially the same proportions as their ownership, immediately prior to such
acquisition, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be; or



(b) Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by Group's shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of either an actual or
threatened solicitation to which Rule 14a-11 of Regulation 14A promulgated under
the Exchange Act applies or other actual or threatened solicitation of proxies
or consents; or



(c) Consummation of a Group reorganization, merger or consolidation, in each
case, with respect to which all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such reorganization, merger or consolidation do not, following such
reorganization, merger or consolidation, beneficially own, directly or
indirectly, more than 75% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such reorganization, merger or
consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger or consolidation of the
Outstanding Company Common Stock and Outstanding Company Voting Securities, as
the case may be; or



(d) (i) Approval by the shareholders of Group of a complete liquidation or
dissolution of Group or (ii) consummation of the sale or other disposition of
all or substantially all of the assets of Group, other than to a corporation,
with respect to which following such sale or other disposition, more than 75%
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities immediately prior to such sale or other disposition in
substantially the same proportion as their ownership, immediately prior to such
sale or other disposition, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities, as the case may be.



The term "the sale or disposition by Group of all or substantially all of the
assets of Group" shall mean a sale or other disposition transaction or series of
related transactions involving assets of Group or of any direct or indirect
subsidiary of Group (including the stock of any direct or indirect subsidiary of
Group) in which the value of the assets or stock being sold or otherwise
disposed of (as measured by the purchase price being paid therefor or by such
other method as the Board determines is appropriate in a case where there is no
readily ascertainable purchase price) constitutes more than two-thirds of the
fair market value of Group (as hereinafter defined). The "fair market value of
Group" shall be the aggregate market value of the then Outstanding Company
Common Stock (on a fully diluted basis) plus the aggregate market value of
Group's other outstanding equity securities. The aggregate market value of the
shares of Outstanding Company Common Stock shall be determined by multiplying
the number of shares of Outstanding Company Common Stock (on a fully diluted
basis) outstanding on the date of the execution and delivery of a definitive
agreement with respect to the transaction or series of related transactions (the
"Transaction Date") by the average closing price of the shares of Outstanding
Company Common Stock for the ten trading days immediately preceding the
Transaction Date. The aggregate market value of any other equity securities of
Group shall be determined in a manner similar to that prescribed in the
immediately preceding sentence for determining the aggregate market value of the
shares of Outstanding Company Common Stock or by such other method as the Board
shall determine is appropriate.



1.09 "Change of Control Event" shall mean, with respect to a Participant, a
Change of Control that also constitutes: (a) a change in ownership of the
Participant's Service Recipient; (b) a change in effective control of the
Participant's Service Recipient; or (c) a change in the ownership of a
substantial portion of the assets of the Participant's Service Recipient. The
existence of a Change of Control Event shall be determined by the Committee in
accordance with Code Section 409A and the regulations thereunder.



1.10 "Class A Executive" shall mean an Employee who is designated for purposes
of this Plan as such by the Committee.



1.11 "Code" shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time, and the rules and regulations promulgated thereunder.



1.12 "Committee" shall mean the Compensation Committee of the Board or any such
other committee designated by the Board, which shall consist of at least three
members of the Board each of whom are not employees of the Company or any of its
subsidiaries.



1.13 "Company" shall mean FPL Group, Inc.



1.14 "Corporate Officer" shall have the meaning set forth in Section 5.01(a).



1.15 "Disability" shall mean the condition whereby a Participant is: (a) unable
to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months; (b) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Employer; or (c) any condition as a result of
which a Participant is determined to be totally disabled by the Social Security
Administration or Railroad Retirement Board.



1.16 "Domestic Relations Order" shall have the meaning set forth in Section
3.07.



1.17 "Effective Date" shall mean January 1, 2005.



1.18 "Employee" shall mean the President, Chairman, Chief Financial Officer,
General Counsel, Treasurer, any Executive Vice President, any Senior Vice
President, any Vice President of the Company, and any officer of Florida Power &
Light Company or FPL Energy, LLC or any of their respective subsidiaries that is
a Vice President or more senior.



In addition, the Vice President of Human Resources of the Company ("HR Officer")
may select any other management or highly compensated employee of an Employer
(other than executive officers) as an "Employee." Any such individual shall be
added to Appendix A of the Plan. The HR Officer may in his discretion determine
that a management or highly compensated employee previously selected by him as
an Employee shall no longer be eligible to actively participate in the Plan
until such time as such individual is again selected to participate by the HR
Officer or otherwise becomes an "Employee" as a result of satisfying the
eligibility condition described in the preceding paragraph. In this event, the
Participant's Supplemental Pension Benefit (as described in Section 3.01(b))
shall be frozen (except for interest credits), and no additional Supplemental
Matching Contributions (as described in Section 3.01(c)(1)) shall be credited to
his Supplemental Matching Contribution Account (as described in Section
3.01(c)), however, such account shall continue to be credited with theoretical
earnings (as described in Section 3.01(c)(2)) until such account is distributed.



1.19 "Employer" shall mean the Company and any Affiliated Company (except an
Affiliated Company that is specifically designated by a Corporate Officer as not
being eligible to participate in the Plan).



1.20 "ERISA" shall mean the Employer Retirement Income Security Act of 1974, as
it may be amended from time to time, and the rules and regulations promulgated
thereunder.



1.21 "Grandfathered Benefit" shall mean: (a) with respect to any Participant,
the balance credited to the Participant's Supplemental Matching Contribution
Account at December 31, 2004 ; (b) with respect to any person who was a
Participant immediately prior to April 1, 1997 and on April 1, 1997, such
person's Supplemental Pension Benefit calculated under the first paragraph of
Section 3.01(b) as if such person had terminated employment immediately on
December 31, 2004 or on his actual date of termination, whichever is earlier;
and (c) with respect to any person who was not a Participant immediately prior
to and on April 1, 1997, such person's Supplemental Pension Benefit calculated
under the second paragraph of Section 3.01(b) as if such person had terminated
employment immediately on December 31, 2004 or on his actual date of
termination, whichever is earlier. To the extent that a Participant's
Grandfathered Benefit includes a supplemental unit credit accrued benefit, such
benefit includes benefits rights and features applicable as of December 31, 2004
(plus subsequent interest credits on such balance based on the discount rate
applicable under the Pension Plan as of December 31, 2004 (5.31%)). To the
extent that a Participant's Grandfathered Benefit includes a supplemental cash
balance account benefit, such benefit includes the cash balance account balance
at December 31, 2004 plus subsequent interest credits on such balance based on
the interest credit provisions applicable under the Pension Plan as of December
31, 2004 (4.0%) and also includes benefits, rights and features applicable as of
December 31, 2004. The determination of a Participant's Grandfathered Benefit,
if any, shall be made by the Committee in such manner as shall be necessary to
conform to the requirements for grandfathered benefits under Section 409A of the
Code and regulations thereunder.



1.22 "Original Effective Date" shall mean January 1, 1986, the effective date of
the Plan as originally adopted.



1.23 "Participant" shall mean an Employee who satisfies the requirements for
participation in the Plan in accordance with Section 2.01.



1.24 "Pension Plan" shall mean the FPL Group Employee Pension Plan, as it may be
amended from time to time.



1.25 "Plan" shall mean the plan as set forth in this document, as it may be
amended from time to time. This Plan shall be known as the FPL Group, Inc.
Supplemental Executive Retirement Plan.



1.26 "Prior Pension Plan" shall mean the FPL Group Employee Pension Plan as in
effect immediately prior to its amendment and restatement on April 1, 1997.



1.27 "Retirement Plans" shall mean the Pension Plan and the Retirement Savings
Plan.



1.28 "Retirement Savings Plan" shall mean the FPL Group Employee Retirement
Savings Plan, as it may be amended from time to time.



1.29 "Separation from Service" shall have the meaning set forth in Treasury
Regulation 1.409A-1(h) for any reason other than a transfer between Employers.



1.30 "Service Recipient" shall mean with respect to a Participant on any date:
(a) the corporation or non-corporate entity for which the Participant is
performing services on such date; (b) all corporations or non-corporate entities
that are liable to the Participant for the benefits due to him under the Plan;
(c) a corporation or non-corporate entity that is a majority shareholder of a
corporation or non-corporate entity described in (a) or (b) above; or (d) any
corporation or non-corporate entity in a chain of corporations or non-corporate
entities each of which is a majority shareholder of another corporation or
non-corporate entity in the chain, ending in a corporation or non-corporate
entity described in (a) or (b) above.



1.31 "Specified Employee" shall have the meaning described in Code Section
409A(9)(2)(B) and under the definition approved by the Committee.



1.32 "Supplement" shall have the meaning described in Section 5.03.



1.33 "Supplemental Matching Contribution" shall have the meaning set forth in
Section 3.01(c)(1).



1.34 "Supplemental Matching Contribution Account" shall mean the account
described in Section 3.01(c).



1.35 "Supplemental Pension Benefit" shall have the meaning set forth in Section
3.01(b).



1.36 "Vesting Years of Service" shall mean all periods beginning on the
Employee's employment date with the Employer and ending on the date that the
Employee terminates such employment with the Employer. Notwithstanding the
foregoing, however, a Participant's years of service with a non-participating
Affiliated Company shall be included for purposes of calculating the
Participant's Vesting Years of Service.



 

ARTICLE II


ELIGIBILITY





2.01 Eligibility for Participation - An Employee shall become a Participant as
follows:



(a) An individual listed on Appendix A shall remain a Participant hereunder
(subject to the Company's decision to remove such individual as a Participant
going forward); and



(b) Any other Employee who qualifies for a benefit under any of the Retirement
Plans shall be a Participant in the Plan;, provided such Employee is among a
select group of management or highly compensated employees within the meaning of
Section 201(2) of ERISA and the Company designates that Employee for continued
accrual of benefits under the Plan.



2.02 Terminated Employees - This Plan is applicable only to Participants who
perform one or more hours of service for the Employer on or after January 1,
2005. The rights and benefits of any Participant whose active employment
terminated by retirement or otherwise prior to January 1, 2005, and his
Beneficiaries shall be determined under the Prior Plan as in effect prior to
January 1, 2005, unless a subsequent amendment of the Plan by its express terms
applies to Participants who have previously terminated employment with the
Employer.



2.03 Termination of Participation - An Employee who has become a Participant
shall remain a Participant until the entire amount of his vested benefits, if
any, under the Plan is distributed to him (or his Beneficiary in the event of
his death).



 

ARTICLE III


BENEFITS





3.01 Benefits -



(a) In General - The benefits under this Plan to which a Participant shall be
entitled shall be: (i) the Supplemental Pension Benefit described in Section
3.01(b) and (ii) the Supplemental Matching Contribution described in Section
3.01(c).



(b) Supplemental Pension Benefit -



Employees Becoming Participants Before April 1, 1997. With respect to any
Participant who was a Participant in the Plan on both the day immediately before
April 1, 1997, and on April 1, 1997, the "Supplemental Pension Benefit" shall be
the greater of: (i) the supplemental cash balance accrued benefit described in
Section 3.01(b)(1), or (ii) the supplemental unit credit accrued benefit
described in Section 3.01(b)(2).



Employees Becoming Participants On or After April 1, 1997. With respect to any
Participant who becomes a Participant in the Plan on or after April 1, 1997, the
"Supplemental Pension Benefit" shall be the supplemental cash balance accrued
benefit described and determined as set forth in Section 3.01(b)(1).



Double Basic and Transition Pension Credits for Designated Officers Becoming
Participants On or After April 1, 1997. Solely for purposes of calculating the
supplemental cash balance accrued benefit described and determined under Section
3.01(b)(1)(A) hereof for officers who become Participants in the Plan and who
are specifically designated by the Committee (as indicated in Appendix A
attached hereto and made a part hereof), the benefit to which the Participant is
entitled under the Pension Plan shall be determined, for all amounts accruing on
or after January 1, 2006 or the date of designation (if later than January 1,
2006), shall be based upon, and as if, the Participant's Basic Credits (as
defined in the Pension Plan) and, to the extent applicable, Transition Credits
(as defined in the Pension Plan), were multiplied by two (2).



(1) The "supplemental cash balance accrued benefit" is the difference, if any,
between (A) and (B) where:



(A) is the benefit to which the Participant would be entitled under the Pension
Plan, expressed in the normal form of benefit, if such benefit was computed: (i)
as if benefits under the Pension Plan were based upon the Participant's Base
Compensation, (ii) without the annual compensation limitation imposed by Code
Section 401(a)(17), and (iii) without the restrictions or the limitations
imposed by Code Sections 415(b) or 415(e); and



(B) is the benefit payable to the Participant under the Pension Plan, expressed
in the normal form of benefit.



(2) The "supplemental unit credit accrued benefit" is the difference, if any,
between (A) and (B) where:



(A) is the benefit to which the Participant would be entitled under the Prior
Pension Plan, expressed in the normal form of benefit, if such benefit was
computed: (i) as if benefits under the Prior Pension Plan were based upon the
Participant's Base Compensation, (ii) without the annual compensation limitation
imposed by Code Section 401(a)(17), and (iii) without the restrictions or the
limitations imposed by Code Sections 415(b) or 415(e); and



(B) is the benefit payable to the Participant under the Pension Plan, expressed
in the normal form of benefit.



(c) Supplemental Matching Contribution - The "Supplemental Matching
Contribution" shall be an amount credited annually to the Participant's
Supplemental Matching Contribution Account that consists of: (i) Supplemental
Matching Contributions described in Section 3.01(c)(1), and (ii) theoretical
earnings described in Section 3.01(c)(2).



(1) "Supplemental Matching Contributions" shall for each year of participation
in this Plan be the difference, if any, between (A) and (B) where:



(A) is the matching contribution to which the Participant would be entitled
under the Retirement Savings Plan for such year of participation if such
contribution were computed: (i) as if the matching contribution under the
Retirement Savings Plan was based upon the Participant's Base Compensation, (ii)
without the annual compensation limitation imposed by Code Section 401(a)(17),
(iii) without the restrictions or the limitations imposed by Code Sections
415(c) or 415(e), and (iv) as if he made Pretax Contributions and After -Tax
Contributions (within the meaning of the Retirement Savings Plan) at the highest
percentage of Base Compensation that would receive matching contributions each
pay period under the Retirement Savings Plan for such year of participation; and



(B) is the maximum level of matching contribution that can be allocated to the
Participant under the Retirement Savings Plan for such year of participation,
without regard to the actual matching contributions allocated to such
participant.



(2) "Theoretical earnings" shall be the income, gains and losses which would
have been credited on a Participant's account balance if such account were
invested in the Company Stock Fund under the Retirement Savings Plan.



(d) Benefits for Class A Executives - In the case of a Participant who is a
Class A Executive, Subsections 3.01(b) and 3.01(c) shall be applied by
substituting the term, "Bonus Compensation" for the term, "Base Compensation".



(e) Prior Benefit - With respect to a Participant described in Section 3.01(b)
who became a Participant in the Plan before April 1, 1997, in no event shall
such Participant's benefits under this Section 3.01 be less than his benefits
accrued as of March 31, 1997 under the Plan as in effect on that date.



3.02 Vesting of Benefits -



(a) In General - Except as otherwise provided in this Section 3.02, a
Participant's right to the benefits accrued hereunder for such Participant shall
vest in accordance with the following vesting schedule:



Vesting Years of Service

 

Vested Percentage

Less than 5

 

0%

5 or more

 

100%



(b) Accelerated Vesting Upon Death, Disability, or Change of Control - If the
Participant's employment with the Employer is terminated as a result of death,
Disability, or Change of Control (irrespective of whether such termination is
initiated by the Participant or the Employer and without regard to the reason
therefor), all benefits accrued hereunder for the Participant shall become fully
vested and shall be paid in accordance with Subsection 3.04(c).



(c) Termination for Cause. Except as provided in Subsection 3.02(b), if the
termination of a Participant's employment with the Employer is as a result of or
caused by the Participant's theft or embezzlement from the Employer, the
disclosure by the Participant of confidential information of the Employer, or
the Participant's stealing trade secrets or intellectual property owned by the
Employer, then the benefits of such Participant hereunder, to the extent not yet
received, shall become null and void effective as of the date of the occurrence
of the event which results in the Participant ceasing to be an employee of the
Employer and any purported claim for benefits by or on behalf of said
Participant following such date shall be of no effect.



(d) Forfeiture of Benefits. If an Employee terminates employment with the
Employer, the benefits accrued hereunder which are not vested in accordance with
this Section 3.02 shall be forfeited as of the date of such termination.



3.03 Transfer of Employment -



(a) Transfer to Nonparticipating Affiliated Company - The benefits of a
Participant who transfers to an Affiliated Company that has been designated as
ineligible to participate in the Plan shall be determined under Section 3.01 by
taking into consideration only: (i) the Participant's Base Compensation or Bonus
Compensation for services performed for the Employer, and (ii) the Participant's
years of service with the Employer for purposes of determining accrual of
benefits. Such Participant shall continue as a Participant until the occurrence
of his death, Disability, Change of Control, or other termination of employment
with the Employer.



(b) Transfer from Nonparticipating Affiliated Company - The benefits of a
Participant who was previously employed by an Affiliated Company that did not
participate in the Plan immediately before his employment with the Employer
shall be determined under Section 3.01 as if the Participant's employment with
the non-participating Affiliated Company was performed for the Employer, except
that such Participant's Base Compensation and Bonus Compensation shall not
include any bonuses paid by the Affiliated Company.



3.04 Payment of Benefits -



(a) Form of Payment - With respect to the Supplemental Matching Contribution,
payment shall be made in a lump sum. With respect to the Supplemental Pension
Benefit, within 30 days of the date an Employee is designated as a Participant
in the Plan, such Participant shall make a written election, in the form
approved by the Committee (or its delegatee), as to the form of payment from the
following alternatives:



-

Lump sum

-

Single life annuity

-

50% joint and survivor annuity

-

100% joint and survivor annuity



If a Participant fails to make a timely election as provided herein, such
Participant's benefit under the Plan shall be paid in a single lump sum payment.
Any optional form of benefit payable under this Plan shall be the actuarial
equivalent (within the meaning of the Pension Plan) of the benefit, expressed in
the normal form of benefit, otherwise payable under this Plan. If there is no
Pension Plan (or its successor), the actuarial factors to be used will be those
actuarial factors as are selected by the actuarial firm that last serviced the
Pension Plan prior to its termination or merger (or if it is not feasible to
retain such actuarial firm, such nationally recognized firm of actuaries as the
Committee may select), as being then appropriate had the Pension Plan remained
in existence at its last level of benefits and with its last participant census.



(b) Time of Payment of Benefits Upon Separation from Service - Except as
otherwise provided in Sections 3.04(c) and 3.04(d), the benefits to which a
Participant or his Beneficiary are entitled under this Plan shall be paid (or,
in the case of an annuity, shall begin to be paid) on or within sixty days
following the later of (1) the earliest date on which the Participant
experiences a Separation from Service or, (2) if the Participant is a Specified
Employee on the date of his Separation from Service, the first day of the
seventh month following the Participant's Separation from Service.



(c) Time of Payment of Benefits Upon Death or Disability - If the Participant's
employment with the Employer is terminated as a result of death or Disability,
all benefits accrued hereunder for the Participant shall be paid to the
Participant or his Beneficiary, as the case may be, in the form designated under
Section 3.04(a) not later than sixty days after his death or Disability.



(d) No Company Stock Distributable - In no event shall a Participant or
Beneficiary receive the benefits to which he is entitled under this Plan in the
form of Company Stock (as defined in the Retirement Savings Plan).



(e) Spousal Rights - Except as described in Section 3.07, nothing contained in
this Plan is intended to give or shall give any spouse or former spouse of a
Participant or any other person any right to benefits under the Plan by virtue
of Code Sections 401(a)(11) or 417 or ERISA Section 205 (relating to qualified
preretirement survivor annuities and qualified joint and survivor annuities) or
Code Section 401(a)(13)(B) or 414(p) or ERISA Section 206(d)(3) (relating to
qualified domestic orders).



(f) Payment Schedule. Notwithstanding anything to the contrary in the Plan, to
the extent required to comply with Code Section 409A(a)(2)(B), (i) if the
Participant's termination of employment does not constitute a Separation from
Service, any taxable payment or benefit which becomes due under this Plan as a
result of such termination of employment shall be deferred to the later of (1)
the earliest date on which the Participant experiences a Separation from Service
or, (2) if the Participant is a Specified Employee on the date of his Separation
from Service, the first day of the seventh month following the Participant's
Separation from Service. Any amounts deferred under this Section (f) shall bear
interest from the date originally scheduled to be paid through and including the
date of actual payment at the lesser of: (x) the prime rate and (y) 120% of the
applicable federal long-term rate (as prescribed under Code Section 1274(d)) per
annum, compounded quarterly.

(g) Distribution to Comply with Federal Conflict of Interest Requirements. To
the extent necessary to effect compliance with a certificate of divestiture
(within the meaning of Code Section 1043(b)(2)), the Administrator may permit
the early distribution of all or a portion of a Participant's benefits under
this Plan.

(h) Notwithstanding anything in this Plan to the contrary, Grandfathered
Benefits shall be paid at the time and in the manner determined under the Plan
as in effect on December 31, 2004, disregarding any provisions of such Plan that
confer on the Committee or the Participant discretion to determine the time or
manner of payment in a manner not permitted by Code Section 409A and the
regulations thereunder applicable to Grandfathered Benefits.



3.05 Taxes - Notwithstanding the foregoing, benefits payable hereunder shall be
subject to all applicable federal, state and local taxes which are required to
be paid or withheld by the Employer. To the extent any amount accrued or
credited hereunder is treated as "wages" for FICA or FUTA tax purposes, as
determined by the Employer, the Employer shall require that the Participant
either (i) timely pay such taxes in cash by separate check to his Employer, or
(ii) make other arrangements satisfactory to such Employer (e.g., additional
withholding from other wage payments) for the payment of such taxes. To the
extent a Participant fails to pay or provide for such taxes as required, the
Committee may suspend the Participant's participation in the Plan or reduce
benefits accrued hereunder.



3.06 Offset for Obligations to Employer - Subject to Section 3.05, if, at such
time as a Participant or his Beneficiary becomes entitled to benefit payments
hereunder, the Participant has any debt, obligation, or other liability
representing an amount owing to the Employer or its affiliates, the Employer may
offset the amount owing it or its affiliates against the amount of benefits
otherwise distributable hereunder notwithstanding any provision of this Plan to
the contrary.



3.07 Distributions under Domestic Relations Orders - Nothing contained in this
Plan prevents the Employer, in accordance with the direction of EBPAC (as
defined in the Pension Plan) (or its delegatee), from complying with the
provisions of a judgment, decree, or order (including approval of a property
settlement agreement ) resulting from a divorce, legal separation, annulment or
change in legal custody that assigns to a spouse, former spouse, child or other
dependent of a Participant (an "Alternate Payee") the right to receive all or a
portion of the vested benefits of a Participant under the Plan in a form of
payment permitted under the terms of the Plan (a "Domestic Relations Order").
The Employer shall make any payments required under this Section 3.07 by
separate checks to each Alternate Payee, unless otherwise explicitly provided in
the Domestic Relations Order.



Distribution to an Alternate Payee under a Domestic Relations Order is permitted
at any time, irrespective of whether the Participant is currently entitled to a
distribution of his vested benefits under the Plan. A distribution to an
Alternate Payee prior to the time the Participant is entitled to a distribution
of his vested benefits under the Plan is available only if the Domestic
Relations Order explicitly requires distribution at that time. Notwithstanding
the foregoing, nothing in this Section 3.07 provides a Participant the right to
receive a distribution of his vested benefits at a time not otherwise permitted
under the terms of the Plan, nor does it permit the Alternate Payee to receive a
form of payment not otherwise permitted under the Plan.



Within a reasonable period of time after receiving the Domestic Relations Order,
EBPAC will determine whether such order complies with the terms of the Plan and
will notify the Participant and each Alternate Payee of its determination. If
any portion of the Participant's vested benefit is payable during the period
EBPAC (or its delegatee) is making such determination, EBPAC shall make a
separate accounting of the amounts payable.



 

ARTICLE IV


ADMINISTRATION





4.01 Administration - The Committee (or its delegatee) shall administer and
interpret this Plan in a manner consistent with Code Section 409A and in
accordance with the provisions of the Plan and in its sole and absolute
discretion. Any determination or decision by the Committee (or its delegatee)
shall be conclusive and binding on all persons who at any time have, have had,
or claim to have any interest whatsoever under this Plan.



4.02 Liability of Committee or EBPAC; Indemnification - To the full extent
permitted by law, no member of the Committee (or its delegatee) or EBPAC (or its
delegatee) shall be liable to any person for any action taken or omitted in
connection with the interpretation and administration of this Plan unless
attributable to his own gross negligence or willful misconduct. The Employer
shall indemnify the members of the Committee (or its delegatee) and EBPAC (or
its delegatee) against any and all claims, losses, damages, expenses, including
any counsel fees and costs, incurred by them, and any liability, including any
amounts paid in settlement with their approval, arising from their action or
failure to act, except when the same is judicially determined to be attributable
to their gross negligence or willful misconduct. Each affected member of the
Committee shall promptly notify the Employer of any claim, action or proceeding
for which he may seek indemnification. The indemnification of Committee members
provided for in this Section shall survive the resignation or removal of the
Committee member and the termination of the Plan.



4.03 Determination of Benefits -



(a)         Claim - A person who believes that he is being denied a benefit to
which he is entitled under the Plan (hereinafter referred to as a "Claimant")
may file a written request for such benefit with EBPAC (or its delegatee),
setting forth his claim.  The request must be addressed to EBPAC (or its
delegatee) at its then principal place of business.



(b)          Claim Decision - Upon receipt of a claim, EBPAC (or its delegatee)
shall advise the Claimant that a reply will be forthcoming within 90 days and
shall, in fact, deliver such reply within such period.  EBPAC (or its delegatee)
may, however, extend the reply period for an additional 90 days for reasonable
cause.



If the claim is denied in whole or in part, EBPAC (or its delegatee) shall adopt
a written opinion, using language calculated to be understood by the Claimant,
setting forth (i) the specific reason or reasons for such denial, (ii) the
specific references to pertinent provisions of the Plan on which such denial is
based, (iii) a description of any additional material or information necessary
for the Claimant to perfect his claim and an explanation why such material or
such information is necessary, (iv) appropriate information as to the steps to
be taken if the Claimant wishes to submit the claim for review, and (v) the time
limits for requesting a review as described in Subsection 4.03(c) and for review
as described in Subsection 4.03(d).



(c)           Request for Review - Within 60 days after the receipt by the
Claimant of the written opinion described in Subsection 4.03(b), the Claimant
may request in writing that the Committee  (or its delegatee) review the initial
determination.  Such request must be addressed to the Committee (or its
delegatee), at its then principal place of business.  The Claimant or his duly
authorized representative may, but need not, review the pertinent documents and
submit issues and comments in writing for consideration by the Committee (or its
delegatee).  If the Claimant does not request a review of EBPAC's (or its
delegatee's) determination within such 60 day period, he shall be barred and
estopped from challenging EBPAC's (or its delegatee's) determination.



(d)          Review of Decision - Within 60 days after the Committee's (or its
delegatee's) receipt of a request for review, the Committee (or its delegatee)
will review the initial determination.  After considering all materials
presented by the Claimant, the Committee (or its delegatee) will render a
written opinion, written in a manner calculated to be understood by the
Claimant, setting forth the specific reasons for the decision and containing
specific references to the pertinent provisions of the Plan on which the
decision is based.  If special circumstances require that the 60 day time period
be extended, the Committee (or its delegatee) will so notify the Claimant and
the Committee (or its delegatee) will render the decision as soon as possible,
but no later than 120 days after receipt of the request for review



4.04 Payment Due an Incompetent - If EBPAC (or its delegatee) receives evidence
that the Participant or Beneficiary entitled to receive any payment under the
Plan is physically or mentally incompetent to receive such payment, EBPAC (or
its delegatee) may, in its sole discretion, direct the payment to any other
person or trust which has been legally appointed by the courts. Such payment
shall completely discharge the Employer from all liability with respect to such
benefit.



4.05 Liability for Payment; Expenses - Each Employer shall be liable for the
payment of benefits which are payable hereunder to its Employees. The expenses
of administering the Plan shall be paid by the Employers, as directed by the
Company.



ARTICLE V


AMENDMENT AND TERMINATION





5.01 Amendment -



(a) In General Subject to Code Section 409A, and except to the extent otherwise
reserved to the Committee, the Chief Executive Officer, the President, or the
Executive Vice President, Human Resources of the Company (the "Corporate
Officers") shall have the right to amend this Plan at any time and from time to
time, including a retroactive amendment. The Committee expressly reserves the
right to amend the definitions of: Base Compensation, Board, Bonus Compensation,
Change of Control, Class A Executive, Committee, Employee, Employer, and
Participant. The Committee also expressly reserves the right to amend Sections
2.01, 3.01, 3.02, 3.04(c), 3.06, 5.01, 5.02, 5.03, and 6.02 hereof and shall
have the right to amend any such section or sections at any time or from time to
time, including a retroactive amendment. Any such amendment shall become
effective upon the date stated therein, and shall be binding on the Participant
and his Beneficiary, except as otherwise provided in such amendment or this
Section 5.01.



(b) Amendment Affecting Accrued Benefit - No amendment to the Plan (including a
change in the actuarial basis for determining optional or early retirement
benefits) shall be effective to the extent that it has the effect of decreasing
a Participant's benefits accrued under the Plan as of the date of such
amendment, and no amendment may suspend the crediting of theoretical earnings
(described in Subsection 3.01(c)(2)) on the balance of a Participant's
Supplemental Matching Contribution Account (as described in Subsection 3.01(c)),
until the entire balance of such account has been distributed, in either case,
without the prior written consent of the affected Participant. Notwithstanding
the foregoing, an amendment required to effect compliance with Section 409A of
the Code (including an amendment that retroactively amends the time or payment
schedule applicable to a payment) may decrease a Participant's accrued benefit,
but such amendment shall be effected in a manner that does not retroactively
decrease the actuarial present value of the Participant's accrued benefit.



(c) Amendment of Vesting Schedule - If the vesting provisions of the Plan are
amended in any way that directly or indirectly affects the computation of a
Participant's vested benefits accrued under the Plan, each Participant may elect
to have his vested benefits accrued under the Plan computed without regard to
such amendment, except that no such election shall be required for any
Participant whose vested percentage under the Plan, as amended, cannot at any
time be less than such Participant's vested percentage determined without regard
to such amendment.



5.02 Termination or Merger of the Plan - The Company has established this Plan
with the bona fide intention and expectation that from year-to-year it will deem
it advisable to continue it in effect. However, the Committee, in its sole
discretion, reserves the right to terminate the Plan in its entirety at any
time. In the event this Plan is terminated, the rights of all affected
Participants to benefits accrued under the Plan as of the date of such
termination shall be immediately vested, subject to Subsection 3.02(c). No such
termination may adversely affect any Participant's accrued benefits as of the
date of such termination and no such termination may suspend the crediting of
theoretical earning (as described in Subsection 3.01(c)(2)) on the balance of a
Participant's Supplemental Matching Contribution Account (as described in
Subsection 3.01(c)), until the entire balance of such account has been
distributed.



In the event of a merger or consolidation of this Plan with any other plan, each
Participant's benefits under the Plan immediately after such merger or
consolidation shall be equal to or greater than the accrued benefits the
Participant would have received had the Plan terminated immediately before the
merger or consolidation.



5.03 Supplements - In adopting the Plan or at any time thereafter, an Employer
may adopt a Supplement which modifies or adds to the Plan. Any Supplement shall
be effective only if approved by a Corporate Officer, and the Committee if, and
to the extent, that, such Supplement affects an executive officer's benefits or
modifies a provision of a section enumerated in Section 5.01(a) which is
amendable only by the Committee. Upon its effective date, such Supplement shall
be deemed incorporated by reference into the Plan as adopted by such Employer
and shall be attached hereto at Appendix B. In the event of any discrepancy
between a Supplement and the provisions of the Plan, the provisions of the
Supplement shall govern.



5.04 Withdrawal by Employer - Any Employer (other than the Company) may elect to
withdraw from the Plan and such withdrawal shall constitute a termination of the
Plan as to it. Upon such withdrawal, such terminating Employer shall continue to
be an Employer for the purposes hereof as to Participants or Beneficiaries to
whom it owes obligations hereunder, and such termination shall be subject to the
limitations and other conditions described in Section 5.02.



 

ARTICLE VI


MISCELLANEOUS





6.01 No Trust Created - Nothing contained in this Plan, and no action taken
pursuant to its provisions by the Employer shall create, or be construed to
create, a trust of any kind, or a fiduciary relationship between the Employer
and the Participants or their Beneficiaries.



6.02 Funding - The Employer is not required to and shall not fund (within the
meaning of the Federal tax laws) this Plan. The benefits payable under this Plan
to Participants or their Beneficiaries may be paid from the general assets of
the Employer or from such other assets earmarked, deposited, contributed to a
trust, or otherwise set aside to fund benefits under this Plan. It is intended
that an Employer's obligation under this Plan be an unfunded and unsecured
promise to pay money in the future. Any funds earmarked, deposited, contributed
to a trust, or otherwise set aside by the Employer to assist it in satisfying
its obligations under this Plan shall be subject to the claims of general
creditors of the Employer. The Participants' (or their Beneficiaries') rights to
benefits under this Plan which are payable by the Employer shall be no greater
than the right of any unsecured general creditor of the Employer, and the
Participants (and their Beneficiaries) shall not have any security interest in
any assets (including, but not limited to, assets earmarked, deposited,
contributed to a trust, or otherwise set aside to fund benefits provided under
the Plan) of the Employer.



6.03 Top Hat Plan - It is the Employer's intention that this Plan be construed
as an unfunded, nonqualified deferred compensation plan maintained for a select
group of management or highly compensated employees within the meaning of
Section 201(2) of ERISA. With respect to amounts received under the Plan after
December 31, 1995, the Plan shall be treated as two separate plans, one
maintained solely for the purpose of providing retirement benefits for Employees
in excess of the limitations imposed by Sections 401(a)(17), 401(m), or 415 of
the Code or any other limitation on contributions or benefits in the Code on
plans to which any of the sections described in 4 U.S.C. Section
114(b)(1)(I)(ii) apply (i.e., the source tax plan), and the other providing any
other benefits provided by the Plan (i.e., the non-source tax plan).



6.04 Effect on Benefits under other Plans - Any benefits payable under this Plan
shall not be considered salary or other compensation to the Participant for
purposes of computing benefits to which he may be entitled under any other
employee benefit plan established or maintained by the Employer, except to the
extent provided in such other employee benefit plan.



6.05 Spendthrift Clause - Except as provided in Sections 3.05, 3.06 or 3.07, no
right, title or interest of any kind in the Plan shall be transferable or
assignable by a Participant or Beneficiary or be subject to alienation,
anticipation, encumbrance, garnishment, attachment, execution or levy of any
kind, whether voluntary or involuntary nor subject to the debts, contracts,
liabilities, engagements, or torts of a Participant or Beneficiary. Any attempt
to alienate, sell, transfer, assign, pledge, garnish, attach or otherwise
subject to legal or equitable process or encumber or dispose of any interest in
the Plan shall be void, except as provided by Sections 3.05, 3.06 or 3.07.



6.06 Rights Against the Employer - The establishment of this Plan shall not be
construed as giving to a Participant, Beneficiary, employee or any person
whomsoever, any legal, equitable or other rights against an Employer, or their
officers, directors, agents or shareholders, or as giving to the Participant,
Beneficiary, employee or any person whomsoever any equity or other interest in
the assets, business or shares of the Company or its Affiliated Companies'
stock.



6.07 No Contract of Employment - Nothing contained in this Plan shall be
construed to be a contract of employment or as conferring upon a Participant the
right to continue to be employed by the Employer in his present capacity or in
any capacity. The Participant shall be subject to discharge to the same extent
he would have been if this Plan had never been adopted.



6.08 Indemnity Upon Change of Control - If upon a Change of Control it becomes
necessary for a Participant (or his Beneficiary) to institute a claim, by
litigation or otherwise, to enforce his rights under this Plan, the Company (and
its successors and assigns) shall indemnify such Participant (or his
Beneficiary) from and against all costs and expenses, including legal fees,
incurred by him in instituting and maintaining such claim. Such indemnity
payments shall be made no later than the last day of the calendar year following
the calendar year in which such costs and expenses are incurred by the
Participant or Beneficiary, as applicable.



6.09 Successors - This Plan shall be binding upon the Company and its successors
and assigns, and Participants, their Beneficiaries, successors, heirs,
executors, administrators and beneficiaries.



6.10 Severability - In the event that any provision of this Plan shall be
declared illegal or invalid for any reason, said illegality or invalidity shall
not affect the remaining provisions of this Plan but shall be fully severable
and this Plan shall be construed and enforced as if said illegal or invalid
provision had never been inserted herein.



6.11 Governing Law - The validity and effect of this Plan and the rights and
obligations of all persons affected hereby shall be construed and determined in
accordance with the laws of the State of Florida, unless superseded by federal
law.



6.12 Construction - The article and section headings and numbers are included
only for convenience of reference and are not to be taken as limiting or
extending the meaning of any of the terms and provisions of this Plan. Whenever
appropriate, words used in the singular shall include the plural or the plural
may be read as the singular. When used herein, the masculine gender includes the
feminine gender.



6.13 Compliance with Code Section 409A - Notwithstanding anything else to the
contrary contained herein, this Plan is intended to comply with the requirements
of Code Section 409A and shall be construed and administered in such a manner as
shall be necessary to effect compliance with Code Section 409A.